FILED
                                                                                     Oct 14, 2020
                                                                                     07:15 AM(CT)
                                                                                  TENNESSEE COURT OF
                                                                                 WORKERS' COMPENSATION
                                                                                        CLAIMS




            TENNESSEE BUREAU OF WORKERS' COMPENSATION
           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                           AT COOKEVILLE

 Amalia Baccallao,                              )   Docket Nos.: 2019-04-0203A
              Employee,                         )                2019-04-0203B
 v.                                             )                2019-04-0203C
 Javier H. Sanabria DBA Custom                  )
 Cleaning Service,                              )
             Respondent,                        )   State File Nos.: 51633-2019
 And                                            )                    27508-2020
 AmGuard Ins. Co.,                              )                    27484-2020
              Respondent,                       )
 And                                            )
 Victoriano C. Jutzuy,                          )   Judge Robert Durham
              Respondent,                       )
 And                                            )
 United Painting Services, Inc.,                )
              Respondent,                       )
 And                                            )
 Auto Owners Ins. Co.,                          )
              Respondent.                       )


       EXPEDITED HEARING ORDER GRANTING MEDICAL BENEFITS


        This case came before the Court on September 30, 2020, for an Expedited Hearing.
Ms. Baccallao sought medical and temporary disability benefits for a right-knee injury she
allegedly sustained at work. Her immediate employer, Mr. Jutzuy, did not have workers'
compensation insurance. AmGuard, the carrier for the next-asserted contractor, Mr.
Sanabria, claimed that it did not provide coverage for him for work performed in
Tennessee. The final alleged contractor, United Painting, claimed the proof was
insufficient to link Ms. Baccallao to it and that she failed to establish a work-related injury.
Based on the evidence, the Court holds Ms. Baccallao is likely to prove that she is entitled
to a panel of doctors for treatment from Mr. Jutzuy, but she did not sufficiently establish a
link to the other contractors to obtain benefits through them.


                                               1
                                        History of Claim 1

       Amalia Baccallao has lived in Tennessee since 2006. In July 2019, she called
Victoriano Jutzuy, who resided in Charlotte, North Carolina, about painting the new
recreational center at Tennessee Tech. He hired her as a painter at $17 .00 hourly wage.
They met for the first time on July 15, 2020, when Ms. Baccallao learned that the job
required her to paint from 7:00 to 5 :00 with one hour for lunch.

        Ms. Baccallao worked her entire shift from Monday to Thursday. In a Rule 72
Declaration, Mr. Jutzuy claimed she did not work on Friday, July 20. 2 Ms. Baccallao
testified that she did, in fact, work her regular shift that Friday. She asserted that her work
in the morning required her to climb up and down a fourteen-foot ladder and move it
frequently. At one point, she hit her knee on a rung and hurt it while climbing down the
ladder. She recalled asking Mr. Jutzuy to help her move the ladder and telling him that she
had hurt her knee on the ladder. After lunch, Mr. Jutzuy assigned her to another area,
where she finished her shift. Mr. Jutzuy asked her to work the next day, but she declined.

        That evening, Ms. Baccallao noticed her knee was painful and swollen. She tried
to call Mr. Jutzuy but could not reach him. On Monday, she went to work, but Mr. Jutzuy
had not returned from his home in North Carolina. Instead, "Victor" oversaw assignments.
She told him about hurting her knee on Friday. After lunch, Mr. Jutzuy arrived, and she
again told him about her knee. He agreed it appeared swollen. They went to the project
superintendent and reported the injury. Ms. Baccallao filled out an accident report that was
signed by Mr. Jutzuy. 3 He then told her he no longer needed her and wrote her a check
dated July 22 for $910.00. The check stated it was for the "TTU job."

        The next day, Ms. Baccallao contacted the Bureau. On August 6, the Bureau
initiated an investigation into possibly penalizing Mr. Jutzuy for lack of insurance.
According to the Investigative Report, Mr. Jutzuy admitted to having no insurance because
he believed United Painting was providing workers' compensation insurance. He
confirmed eight painters worked on the project and stated he provided reports to United
Painting, which wired money to him to pay the painters each week. He also reported that
he consulted with United Painting before terminating Ms. Baccallao. However, in the Rule
72 Declaration, he denied being United Painting's employee.

      The Investigative Report concluded that the relationship between Ms. Baccallao and
Mr. Jutzuy met seven of the eight criteria in Tennessee Code Annotated section 50-6-
102(12)(D)(i) for determining whether the injured worker is an employee or a
subcontractor.

1 Unless specifically stated otherwise, the facts contained in this section were undisputed.
2 Mr. Jutzuy did not appear at the hearing. Ms. Baccallao stated she tried to locate him, but he has
"disappeared."
3 The report was not made an exhibit.


                                                 2
        Ms. Baccallao made several attempts to obtain authorization to see a doctor from
Mr. Jutzuy and Mr. Sanabria, who allegedly subcontracted the project to Mr. Jutzuy. She
also sought authorization from United Painting. All her efforts were unsuccessful. Over
the course of several months, Ms. Baccallao filed Petitions for Benefit Determination
against Mr. Jutzuy, Mr. Sanabria and United Painting, as well as Mr. Sanabria's alleged
carrier, AmGuard, and United Painting's carrier, Auto-Owners. The Court consolidated
these Petitions for the Expedited Hearing.

       In addition to her testimony, Ms. Baccallao submitted a contract she said was given
to her by Mr. Sanabria. The contract is titled "Subcontractor Agreement" and purports to
be between United Painting and Javier Hernandez. 4 The agreement identified the "TTU-
Student Rec Center" as the "Project." It is dated May 31, 2019, and signed by Leonardo
Andrade, President and Owner of United Painting, and Mr. Hernandez as Owner of
"Subcontractor."

        Ms. Baccallao testified she continues to suffer from pain and swelling in her knee
that significantly impairs her ability to move, particularly by climbing up and down stairs.
On cross-examination, she admitted she did not seek medical care until September 2020
but stated it was because she could not pay for it. She submitted a bill from the emergency
room for $513.00.

        Neither Mr. Jutzuy nor Mr. Sanabria appeared at the hearing. For its part, AmGuard
offered into evidence its policy with Mr. Sanabria and argued that it only covered
employees hired to do work in North Carolina unless the following elements were met:
The claimant was hired or performing work in North Carolina; Mr. Sanabria did not have,
nor was required to have, workers' compensation insurance in the state where benefits were
claimed; and the work being performed by the claimant was temporary. Am Guard asserted
that the contract between Ms. Baccallao and Mr. Jutzuy was made in Tennessee for work
to be performed in Tennessee. Thus, the workers' compensation policy would not apply.

       United Painting also offered evidence in support of its position that it does not owe
benefits to Ms. Baccallao. In addition to Mr. Jutzuy's Rule 72 Declaration that he was not
an employee of United Painting and that Ms. Baccallao did not work on July 19, it also
offered the Rule 72 Declaration of Lindsey Swanson, Finance Director for United Painting.
Ms. Swanson stated that neither Ms. Baccallao, Mr. Jutzuy, nor Mr. Hernandez were ever
employees of United Painting.




4 At
   the hearing, counsel for Am Guard clarified that "Javier Hernandez" and "Javier Sanabria" was the
same person.

                                                   3
                        Findings of Fact and Conclusions of Law

        Ms. Baccallao must present evidence from which this Court can determine that she
is likely to prove at trial that she is entitled to workers' compensation benefits, and if she
is, who should be responsible for payment of those benefits. See generally McCord v.
Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *9 (Mar. 27,
2015).

       Here, the Court finds Ms. Baccallao a credible witness. She was open, straight-
forward and answered all questions with confidence and an appearance of candor. The
Court finds that Ms. Baccallao was Mr. Jutzuy's employee on July 19, 2020, and she
provided him with statutory notice of a work-related knee injury suffered on that day. As
corroboration that she worked on July 19, the Court considers the check made out to her,
which was substantially consistent with working Monday through Friday for nine hours
per day and part of the day Monday at a rate of$17.00 per hour.

       The Court further finds that Mr. Jutzuy was a construction services provider who
was not United Painting's employee, and thus he was obligated to provide workers'
compensation insurance coverage to Ms. Bacallao under Tennessee Code Annotated
section 50-6-902(d). This evidence is sufficient to entitle Ms. Baccallao to a panel of
physicians from Mr. Jutzuy for treatment under Tennessee Code Annotated section 50-6-
204(a)(l)(A). See Lewis v. Molly Maid, 2016 TN Wrk. Comp. App. Bd. LEXIS 19, at *8-
9 (Apr. 20, 2016). Mr. Jutzuy is ordered to provide a panel.

       Of course, the complicating factor is that Mr. Jutzuy did not have workers'
compensation insurance. Given that he was a subcontractor on the painting project, this
would normally entitle Ms. Baccallao to travel up the chain of contractors until she reached
one with workers' compensation insurance to compel benefits. Here, the evidence showed
that United Painting subcontracted a project known as the "TTU-Student Rec Center" to
Mr. Sanabria. However, Ms. Baccallao did not provide enough evidence to show she
would likely prove that Mr. Sanabria in turn subcontracted the project to Mr. Jutzuy. The
Court suspects this evidence would not be difficult to obtain; nevertheless, it remains Ms.
Baccallao's burden, and the Court must hold that she did not meet it.

        Thus, the Court holds, at this time, that Mr. Sanabria and United Painting are not
liable under the evidence introduced during the Expedited Hearing. Further, any issues
regarding temporary disability benefits and the September emergency room bill are
premature and thus deferred.

       Finally, Mr. Jutzuy must provide medical benefits. However, since he did not have
workers' compensation insurance at the time of the injury, the Uninsured Employers Fund
(UEF) has discretion to pay limited medical expenses if certain criteria are met. (See
attached Benefits Request Form). Ms. Baccallao must establish that she: 1) worked for an

                                              4
uninsured employer; 2) suffered an injury arising primarily in the course and scope of
employment on or after July 1, 2015; 3) was a Tennessee resident on the date of injury; 4)
provided notice to the Bureau of the injury and of Mr. Jutzuy's lack of coverage within 60
days of the injury; and, 5) secured a judgment for workers' compensation benefits against
Mr. Jutzuy. Tenn. Code Ann.§ 50-6-801(d)(l)-(5).

       The Court finds Ms. Baccallao worked for an uninsured employer, Mr. Jutzuy, and
that she is likely to prevail at a hearing on the merits that she suffered an injury arising
primarily in the course and scope of employment on July 15, 2020. She was a Tennessee
resident on that date, and she provided notice to the Bureau within 60 days of the injury
and Mr. Jutzuy's lack of insurance. This order serves as a judgment for benefits. The
Court holds that she satisfied all these elements.

       IT IS, THEREFORE, ORDERED that:

   1. Mr. Jutzuy shall provide Ms. Baccallao a panel of physicians for her injury under
      Tennessee Code Annotated section 50-6-204. Issues involving temporary disability
      benefits and reimbursement of medical expenses are deferred.

   2. Ms. Baccallao satisfied the requirements of Tennessee Code Annotated section 50-
      6-801(d) and thus is eligible to receive limited medical benefits from the UEF at the
      Administrator' s discretion. Ms. Baccallao must complete and file the attached form.
      Ms. Baccallao may contact an Ombudsman at 1-800-332-2667 for assistance with
      this process.

   3. Unless an interlocutory appeal of the Expedited Hearing Order is filed, compliance
      with this Order must occur no later than seven business days from the date of entry
      of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3). The
      Employer must submit confirmation of compliance with this Order to the Bureau by
      email to WCCompliance.Program@tn.gov no later than the seventh business day
      after entry of this Order. Failure to submit confirmation within seven business days
      may result in a penalty assessment for non-compliance. For questions regarding
      compliance, please contact the Workers' Compensation Compliance Unit via email
      at WCCompliance.Program@tn.gov.

   4. This case is set for a Scheduling Hearing on November 19, 2020 at 9:00 a.m. Central
      Time. The parties must call 615-253-0010 or 855-689-9049 toll-free to participate
      in the Scheduling Hearing. Failure to appear might result in a determination of the
      issues without the party's participation.

      ENTERED on October 13, 2020.



                                             5
                              ~                           - G- E-   -
                                  Court of Workers' Compensation Claims

                                     APPENDIX

Technical Record:
          1. Petition for Benefit Determination dated July 23, 2019
          2. Petition for Benefit Determination dated April 17, 2020
          3. Petitions for Benefit Determination dated April 30, 2020
          4. Order Consolidating Claims
          5. Dispute Certification Notice
          6. Order Remanding Case to MOST
          7. Subpoena
          8. Order Denying Request for a Decision Based Upon Review of the File and
              Granting Request for an In-Person Evidentiary Hearing
          9. Joint Medical Record Chronological Table of Contents
          10. Employer/Carrier's Position Statement
          11. Joint Exhibit List for Expedited Hearing
          12. Employer/Carrier's Witness List for Expedited Hearing
          13. Employee's Witness List

Exhibits:
       1. Check from Victoriano Jutzuy to Amalia Baccallao
       2. Expedited Request for Investigation Report
       3. Affidavit of Rosemarie Farrell with attachments.
       4. Affidavit of Amalia Baccallao
       5. Rule 72 Declaration of Victoriano Jutzuy
       6. Rule 72 Declaration of Lindsey Swanson
       7. Subcontractor agreement between United Painting and Javier Hernandez
       8. Picture of Ms. Baccallao's knee
      9. Patient Consent Form from Satellite Med
       10. Record from Cookeville Regional Medical Center




                                         6
                         CERTIFICATE OF SERVICE

    I certify that a copy of this Order was sent as indicated on October 13, 2020.

Name                      Certified    Via      Via     Service sent to:
                           Mail        Fax     Email
Amalia Baccallao             X                  X       378 W. Stevens Street, Apt. D
                                                        Cookeville, 1N 38501
                                                        mavabacallao@.hotmail.com
Javier S. Sanabria           X                   X      5663 Silver Bell Lane
                                                        Granite Falls, NC 28630
Victoriano C. Jutzuy         X                          1657 East Crest Drive, Apt. M5
                                                        Charlotte, N.C. 28205
Allen Callison                                   X      Allen.callison@mgclaw.com
Michael Haynie                                   X      mhavnie@manierherod.com
Uninsured Employers                              X      Lashawn.pender@tn.gov
Fund




                                       Penny Sh m, Clerk of Court
                                       Court of Workers' Compensation Claims
                                       WC.CourtCJerk@tn.gov




                                         7
                                               .••··· .

                                           {              i

                           Expedited Hearing Order Right to Appeal :

     If you disagree with this Expedited Hearing Order, you may appeal to the Workers'
Compensation Appeals Board. To appeal an expedited hearing order, you must:

    1. Complete the enclosed form entitled: "Notice of Appeal," and file the fonn with the
       Clerk of the Court of Workers ' Compensation Claims within seven business days of the
       date the expedited hearing order was filed. When filing the Notice of Appeal, you must
       serve a copy upon all parties.

    2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
       calendar days after filing of the Notice of Appeal. Payments can be made in-person at
       any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
       alternative, you may file an Affidavit of lndigency (fonn available on the Bureau's
       website or any Bureau office) seeking a waiver of the fee. You must file the fully-
       completed Affidavit of Indigency within ten calendar days of filing the Notice of
       Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
       result in dismissal of the appeal.

   3. You bear the responsibility of ensuring a complete record on appeal. You may request
      from the court clerk the audio recording of the hearing for a $25 .00 fee. If a transcript of
      the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
      it with the court clerk within ten business days of the filing the Notice of
      Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
      parties within ten business days of the filing of the Notice of Appeal. The statement of
      the evidence must convey a complete and accurate account of the hearing. The Workers '
      Compensation Judge must approve the statement before the record is submitted to the
      Appeals Board. If the Appeals Board is called upon to review testimony or other proof
      concerning factual matters, the absence of a transcript or statement of the evidence can be
      a significant obstacle to meaningful appellate review.

   4. If you wish to file a position statement, you must file it with the court clerk within ten
      business days after the deadline to file a transcript or statement of the evidence. The
      party opposing the appeal may file a response with the court clerk within ten business
      days after you file your position statement. All position statements should include: (1) a
      statement summarizing the facts of the case from the evidence admitted during the
      expedited hearing; (2) a statement summarizing the disposition of the case as a result of
      the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
      argument, citing appropriate statutes, case law, or other authority.




For self-represente,l litiga1tts: Help from an Ombtulsman is available at 800-332-2667.
                                                NOTICE OF APPEAL
                                        Temessee Bureau of Workers' Com pensa tlon
                                          www.tn.gov/workforce/injuries-at-work/
                                          wc.courtclerk@tn.gov I 1-800-332-2667


                                                                                     Docket No.: _ _ _ _ _ _ _ __ _

                                                                                     State File No.: _ _ _ _ _ _ __ _

                                                                                     Date of Injury: _ _ _ _ _ __ _ _




          Employee

          v.


          Employer

Notice is given that _ __ _ _ _ _ _ __ __ __ _ _ _ _ _ __ _ __ _ _ __ _ __
                        [List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appea ls the following order(s) of the Tennessee Court of Workers' Compensation Claims to the
Workers' Compensation Appeals Board (check one or more applicable boxes and include the date fil e-
stamped on the first page of the order(s) being appealed):

□   Exped ited Hearing Order filed on _ _ __ _ __             □   Motion Order fil ed on _ _ __ _ _ _ __

□   Compensation Order fi led on _ _ _ _ _ _ __              □    Other Order filed on_ __ _ _ _ _ __

issued by Judge--- - - - - - -- - - - - - - - - - -- - - - - - - - - - - --

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:




Parties
Appellant(s) (Requesting Party) : _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _      Employer 1 :Employee   n
Address:                                                        Phone : _ _ _ _ _ __ _ _
Email: _ __ _ __ _ _ _ _ _ _ __ _ __ _ _ _ _ _ __ _ _
Attorney' s Name: _ _ _ _ __ _ __ __ _ _ _ _ _ _ _ __ _ BPR#: _ _ _ _ _ _ __ __ _
Attorney's Ema il:                                                                    Phone: _ _ _ _ _ __ __ _
Attorney's Address: - - - -- - - - - - - - -- -- - -- -- - - - - -- - - -- --
                             * Attach an additional sheet for each additional Appellant *

LB-1099 re-1. 01/20                               Page 1 of 2                                            RDA 11082
Employee Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No. : _ _ _ _ _ _ _ _ Date of lnj.: _ _ _ __



Appellee(s) (Opposing Party) : _ _ _ __ _ _ _ _ __ _ _ _ _ __                              n Employer [°: Employee
Appellee's Address:                                 Phone: _ _ _ _ _ _ __ _
Email: _ __ _ _ _ _ _ __ _ _ __ _ _ _ _ _ __ _ __ _
Attorney's Name: _ _ _ _ __ __ _ _ _ _ _ _ _ __ _ __ BPR#: _ _ __ _ __ _ __
Attorney's Email :                                                            Phone: _ _ _ _ _ _ _ __ _
Attorney's Address:---- - - - - -- - - -- - - - - - - -- -- - - - - - -- -
                             * Attach an additional sheet for each additional Appellee *



                                            CERTIFICATE OF SERVICE

I, _ _ _ __ __ __ _ _ _ __ _ _ __ _ _ _ _ __ _ __, certify that I have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the _ _ _ _ day of _ _ _ _ __ _ _ _ _ _ _ __ ~ 20 __




                                                           [Signature of appellant or attorney for appellant]




LB-1099   rev. 01/20                             Page 2 of 2                                         RDA 11082